Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Reid Black appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing, under 28 U.S.C. § 1915(e)(2)(B) (2012), Black’s complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Black v. U.S. Army, No. 1:13-cv-00889-NCT-LPA, 2014 WL 257275 (M.D.N.C. Jan. 23, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the *256materials before this court and argument would not aid the decisional process.

AFFIRMED.